 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Charles Williams Mathis,                       NO. CV-17-03631-PHX-DWL
10                Petitioner,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   Charles L Ryan,
13                Respondent.
14
15         Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17         IT IS ORDERED AND ADJUDGED adopting the Report and Recommendation
18   of the Magistrate Judge as the order of this Court. Petitioner’s Petition for Writ of
19   Habeas Corpus pursuant to 28 U. S. C. § 2254 is denied and this action is hereby
20   dismissed with prejudice.
21                                           Brian D. Karth
                                             District Court Executive/Clerk of Court
22
23   February 27, 2019
                                             s/ Rebecca Kobza
24                                     By    Deputy Clerk
25
26
27
28
